Citation Nr: 0422462	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from August 1947 
to December 1970.  He died in August 2001.  The appellant is 
the veteran's widow.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).

A June 2003 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death and for entitlement to basic 
eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  The veteran appealed the denial of 
entitlement to service connection for the cause of the 
veteran's death to the United States Court of Appeals for 
Veterans Claims (Court).  The June 2003 Board decision was 
vacated as to the issue of entitlement to service connection 
for the cause of the veteran's death and remanded by the 
Court in March 2004, based on the Court's grant of a Joint 
Motion To Remand (Joint Motion).  

A letter was sent to the appellant's attorney on April 9, 
2004 in which she was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of her appeal prior to the Board's readjudication.  
Additional medical evidence was received on behalf of the 
appellant in July 2004.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The June 2003 Board decision discussed the requirements of 
the VCAA and noted that the RO sent the appellant a letter in 
October 2001 that explained her rights under the VCAA, to 
include which documents would be obtained by VA and which 
documents she was responsible for submitting.  The October 
2001 letter, which was sent to the appellant soon after 
receipt of her September 2001 claim for death benefits and 
prior to assembly of the outstanding relevant evidence in the 
case, informed the appellant that VA might request a medical 
opinion, if appropriate.  The letter also discussed the three 
elements that needed to be shown in order to warrant 
entitlement to service connection for the cause of the 
veteran's death, and included the notation that the appellant 
could provide a medical opinion from her doctor on the 
element involving the relationship between the cause of the 
veteran's death and an injury, disease, or event in service.  

Despite the above, the April 2004 Joint Motion found that 
there was no notice provided to the veteran of the division 
of responsibilities between her and VA in obtaining evidence 
relevant to the cause of death claim currently on appeal 
because the appellant "...was not appraised of when an opinion 
will be sought by VA, or of her right to provide a competent 
expert medical opinion establishing a relationship between 
the cause of the veteran's death and his exposure to 
herbicide agents in Vietnam."  Id.  Nevertheless, although 
the facts show otherwise, the Board is required to remand 
this case to the RO for compliance with the Court's Order.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
as ordered by the Court based on the Joint Motion because the 
Board is without authority to cure the procedural defect 
noted in the Joint Motion.  

The Board also notes that additional private medical 
evidence, dated in July 2004, has been added to the record 
since the most recent supplemental statement of the case in 
August 2002.  There has been no waiver of local consideration 
by the veteran.  

In DAV, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case to the RO for initial consideration.  Accordingly, this 
case must also be remanded to the RO for consideration of the 
additional evidence.    

Accordingly, pursuant to the Court's Order dated in March 
2004, the issue of entitlement to service connection for the 
cause of the veteran's death is remanded for the following 
actions:  

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  

2.  The RO should then readjudicate the 
appellant's claim for service connection for 
the cause of the veteran's death, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


